                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JIMMY E. RHODES, all persons who are            )
 or will be working at UNICOR MARION-            )
 USP,                                            )
                                                 )
                Plaintiff,                       )          Case No. 19-cv-50-JPG
                                                 )
 vs.                                             )
                                                 )
                                                 )
 USA,                                            )
 ASSOCIATE WARDEN OF                             )
 OPERATIONS – USP MARION,                        )
 WILLIAM TRUE,                                   )
 and HUGH J. HURWITZ,                            )

               Defendants.

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Jimmy E. Rhodes, an inmate of the United States Bureau of Prisons (“BOP”) who

is currently incarcerated at United States Penitentiary Marion (“USP Marion”), brings this action

for deprivations of his rights pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§

1346, 2671-80, and the First and Eighth Amendments by way of Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971). In the Complaint, Plaintiff alleges that the cable factory at USP

Marion’s UNICOR facility lacks adequate toilets.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for



                                                1
money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                          The Complaint

       In his Complaint, Plaintiff makes the following allegations:          Plaintiff works in the

UNICOR-FPI Marion Cable Factory. (Doc. 1, p. 3). Plaintiff alleges that there are not enough

toilets for the number of employees in the factory. (Id.). In November 2017, there were 352

employees and now that number exceeds 400. According to Plaintiff, the facility only has eleven

toilets total (including toilets and urinals) when it should have thirteen to meet the number of

employees working. (Id. at p. 3-4). As a result of the inadequate number of toilets, the lines for

the bathroom are up to thirty minutes long. (Id. at p. 4). Plaintiff defecated on himself waiting in

line and he has seen other inmates defecate into plastic bags and throw the feces away rather than

wait in line for a toilet. (Id. at pp. 4, 10). While the prison has increased the number of toilets

after complaints from workers, Plaintiff alleges that Warden True’s efforts were inadequate as he

failed to install the proper amount of toilets for the number of employees. (Id. at pp. 4, 6, 16).

Plaintiff bases this assessment on OSHA regulations setting forth the number of toilets required

per employee. (Id. at p. 3).

       Plaintiff complained to Warden True about the lack of toilets in an administrative remedy

(Doc. 1, p. 30). In response to the administrative remedy, Warden True informed Plaintiff that the

prison planned to install additional toilets, that plumbing materials had been ordered, and work

would begin once the materials arrived. (Id. at p. 36). Plaintiff acknowledges that additional toilets

and urinals were added. (Id. at p. 4).

       Plaintiff also alleges that in retaliation for filing a grievance related to the toilet issue,

Warden True refused to respond to his grievance in a timely fashion (Doc. 1, p. 36), causing



                                                  2
Plaintiff to submit his additional requests to the Region and Central office without the Warden’s

response. (Doc. 1, p. 17, 37). Those administrative remedies were rejected for failing to have the

Warden’s response. (Doc. 1, pp. 17, 38). Plaintiff seeks class action status as to his condition of

confinement and retaliation claim, but not the FTCA claim. (Id. at p. 9).

                                     Preliminary Dismissals

       While Plaintiff identifies Hugh Hurwitz, the director of the Bureau of Prisons, in the

caption of his Complaint, Plaintiff fails to include any allegations against Hurwitz. The United

States is the only proper defendant to an FTCA case, see 28 U.S.C. § 2679(b), and Plaintiff does

not allege any involvement by Hurwitz as to his conditions of confinement or retaliation claims.

Thus, Hugh Hurwitz is DISMISSED without prejudice for failure to state a claim upon which

relief may be granted.

       Nor has Plaintiff alleged that the Associate Warden of Operations violated any of Plaintiff’s

constitutional rights. Plaintiff only states that Associate Warden Powers refused to provide him

with any additional administrative remedies because he was not an authorized correctional

counselor, but he does not allege that he participated in the retaliation or made any decisions

regarding the conditions of confinement Plaintiff experienced at Marion. As such, Associate

Warden of Operations is also DIMISSED without prejudice for failure to state a claim.


                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following three counts:

       Count 1:          FTCA against the United States for failing to provide an
                         adequate number of toilets to the inmates in the UNICOR
                         program at USP Marion.




                                                 3
        Count 2:          Eighth Amendment conditions of confinement claim against
                          William True for not providing enough toilets to the inmates in
                          the UNICOR program at USP Marion.

        Count 3:          First Amendment retaliation claim against William True for
                          failing to timely respond to Plaintiff’s grievance.


The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                                    Count 1

        The Federal Tort Claims Act (“FTCA”) authorizes claims for money damages against the

United States for personal injury or death caused by the negligent or wrongful act or omission of

any government employee who was acting within the scope of his or her employment at the time.

28 U.S.C. § 1346(b)(1). Pursuant to the FTCA, “federal inmates may bring suit for injuries they

sustain in custody as a consequence of the negligence of prison officials.” Buechel v. United

States, 746 F.3d 753, 758 (7th Cir. 2014). The United States is the only proper defendant in an

FTCA action. See 28 U.S.C. § 2679(b)(1); Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008).

        In Illinois, a plaintiff bringing a negligence claim must show 1) a duty of care owed by the

defendants; 2) a breach of that duty; 3) an injury; and 4) proximate cause. Thompson v. Gordon,

948 N.E.2d 39, 45 (Ill. 2011). Plaintiff alleges that the BOP has a statutory duty to “provide

suitable quarters”. See 18 U.S.C. § 4042(a). Plaintiff also alleges that Warden True was negligent




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         4
in not providing additional toilets and urinals for the UNICOR inmates. The allegations, thus,

support an FTCA claim and Count 1 will proceed against the United States.

                                              Count 2

       As to Plaintiff’s Eighth Amendment conditions of confinement claim against Warden True,

the Court finds that Plaintiff has failed to state a claim. The Eighth Amendment requires a

minimum standard for treatment of prisoners including that prisoners are provided with humane

conditions of confinement. Farmer v. Brennan, 511 U.S. 825, 832-33, 114 S.Ct. 1970, 128

L.Ed.2d 811 (1994) (citing Helling v. McKinney, 509 U.S. 25, 31, 113 S.Ct. 2475, 125 L.Ed.2d 22

(1993)). Inmates must be provided with “adequate food, clothing, shelter, and medical care, and

must ‘take reasonable measures to guarantee the safety of the inmates.’” Id. (citations omitted). In

order to succeed on a claim for inhumane conditions of confinement, an inmate must establish: (1)

that he was housed under conditions that were “‘sufficiently serious’ so that ‘a prison official’s act

or omission results in the denial of the minimal civilized measure of life’s necessities’”, and (2)

the defendant was deliberately indifferent to that risk. See Townsend v. Fuchs, 522 F.3d 765, 773

(7th Cir. 2008); Grieveson v. Anderson, 538 F.3d 763, 775 (7th Cir. 2008). In order to prove

deliberate indifferent, the plaintiff must show that the officials actually knew of the condition but

refused to take reasonable steps to resolve it. Townsend, 522 F.3d at 773; Grieveson, 538 F.3d at

775.

       Here, Plaintiff has failed to allege that Warden True acted with deliberate indifference. In

response to Plaintiff’s administrative remedy, Warden True informed Plaintiff that plans were in

place to install additional toilets. (Doc. 1, p. 35). Plaintiff acknowledges that additional toilets

were installed after he filed his administrative remedy. (Id. at p. 4). While Plaintiff alleges that

Warden True’s response “proved wholly inadequate” because he “missed the requested mark” that



                                                  5
Plaintiff had set, the allegations do not support a claim that Warden True refused to take reasonable

steps to resolve the issue. Townsend, 522 F.3d at 773; Grieveson, 538 F.3d at 775. Plaintiff’s

allegations, at best, establish that Warden True was negligent in his installation of the additional

toilets because he did not add enough toilets for the number of employees in the UNICOR facility.

Negligence, however, does not amount to deliberate indifference. See Snipes v. DeTella, 95 F.3d

586, 590 (7th Cir.1996) (“Mere negligence or even gross negligence does not constitute deliberate

indifference.”). Accordingly, Count 2 is DISMISSED without prejudice.

                                              Count 3

       As to Plaintiff’s First Amendment retaliation claim, Plaintiff cannot bring these type of

claims against federal officials pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971) in light of the Supreme Court’s recent decision in Ziglar v. Abbasi, --U.S.--, 137 S.Ct. 1843

(2017). Ziglar suggests that the only valid contexts for constitutional claims against federal

officers are those previously recognized by the Court under the Fourth, Fifth, and Eighth

Amendments. See Bivens, 403 U.S. at 397, 91 S.Ct. 1999 (Fourth Amendment unreasonable

search and seizure); Davis v. Passman, 442 U.S. 228, 99 S.Ct. 2264, 60 L.Ed.2d 846 (1979) (Fifth

Amendment gender discrimination); Carlson v. Green, 46 U.S. 14, 100 S.Ct. 1468, 64 L.Ed.2d 15

(1980) (Eighth Amendment deliberate indifference to medical needs). The Supreme Court held

that federal courts should not expand Bivens actions to reach contexts that the Supreme Court has

not officially recognized unless “special factors” counsel otherwise. Ziglar, 137 S.Ct. at 1859-60.

Plaintiff’s First Amendment claim does not fit under any of the three scenarios recognized by

Bivens. Further, the Supreme Court has stated the “[w]e have never held that Bivens extends to

First Amendment claims.” Reichle v. Howards, 566 U.S. 658, 663 n. 4 (2012). This Court has

also recently declined to extend Bivens to First Amendment claims. Borowski v. Baird, Case No.



                                                 6
16-cv-848-JPG, 2018 WL 6583976 (S.D. Ill. Dec. 14, 2018); White v. Inch, Case No. 17-cv-1059-

JPG, 2018 WL 6584899 (S.D. Ill. Dec. 14, 2018). In fact, “[n]ationwide, district courts seem to

be in agreement that, post-Abassi, prisoners have no right to bring a Bivens action for violation of

the First Amendment.” Harris v. Dunbar, Case No. 17-cv-536-WTL, 2018 WL 3574736, at * 3

(S.D. Ind. July 25, 2018).

       Nor are there any “special factors” in this case that would urge expanding Bivens here.

These include questions like “whether the Judiciary is well suited, absent congressional action or

instruction, to consider and weigh the costs and benefits of allowing a damage action to proceed,”

and whether “there is an alternative remedial structure present in a certain case.” Ziglar, 137 S.Ct.

at 1858. As with other cases where this Court has declined to extend Bivens, Plaintiff has

alternative avenues to obtain relief, he can go through the Bureau of Prison’s administrative

remedies program, as demonstrated by the administrative remedies attached to his Complaint. See

Borowski, 2018 Wl 6583976, at *2; White, 2018 WL 6584899, at * 2. “Post-Abassi, numerous

courts, including the Ninth Circuit Court of Appeals, have declined to extend Bivens actions to a

prisoner’s First Amendment and Fifth Amendment (due process) claims because the plaintiff had

available alternative remedies.” Harris, 2018 WL 3574736, at *3 (citing Vega v. United States,

881 F.3d 1146, 1155 (9th Cir. 2018)). Consistent with the Court’s previous rulings, the Court

declines to extend Bivens to Plaintiff’s retaliation claim. Thus, Count 3 is DISMISSED with

prejudice.

                                           Class Action

       Plaintiff’s indicates in his Complaint that he seeks certification of a class action for his

Bivens claims only. (Doc. 1, p. 9). As those claims are dismissed, his request for class action

certification is MOOT.



                                                 7
                                            Disposition

       IT IS SO ORDERED that Count 1 shall proceed against the United States.

       IT IS ALSO ORDERED that Count 2 against Warden True is DISMISSED without

prejudice and Count 3 against Warden True is DISMISSED with prejudice. The Clerk is

DIRECTED to terminate Warden True from the Court’s Case Management/Electronic Case Filing

(“CM/ECF”) system.        The Associate Warden of Operations and Hugh Hurwitz are also

DISMISSED without prejudice and the Clerk is DIRECTED to terminate them from CM/ECF.

       Although Plaintiff has paid his full filing fee, the Court will order service of the Defendant

at the Government’s expense. The Court DIRECTS the Clerk of Court to complete, on Plaintiff’s

behalf, a summons for service of process on the United States; the Clerk shall issue the completed

summons. Pursuant to Federal Rule of Civil Procedure 4(i), the Clerk shall (1) personally deliver

to or send by registered or certified mail addressed to the civil-process clerk at the Office of the

United States Attorney for the Southern District of Illinois a copy of the Summons, the Complaint

(Doc. 1), and this Memorandum and Order, and (2) send by registered or certified mail to the

Attorney General of the United States at Washington, D.C., a copy of the Summons, the Complaint

(Doc. 1), and this Memorandum and Order.

       Plaintiff shall serve upon the United States Attorney for the Southern District of Illinois, a

copy of every pleading or other document submitted for consideration by the Court. Plaintiff shall

include with the original paper to be filed a certificate stating the date on which a true and correct

copy of the document was served on the U.S. Attorney. Any paper received by a district judge or

a magistrate judge that has not been filed with the Clerk or that fails to include a certificate of

service will be disregarded by the Court.




                                                  8
       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 4/10/2019

                                                       s/J. Phil Gilbert
                                                       United States District Judge

                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,


                                                  9
to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                               10
